Aulisi, J.
Reargument of appeal from (1) a judgment of the Supreme Court, entered February 18, 1967, in Clinton County, which denied a petition for a writ of habeas corpus, and (2) an order of the same court, entered May 8, 3967, in Clinton County, which denied the motion by relator for reargument of his original application (see 30 A D 2d 641). The denial of relator’s application for a copy of the trial transcript which had already been provided to his assigned counsel neither deprived him of his right to an effective appeal nor his right to effective counsel upon such appeal (see United States ex rel. Garcia v. Martin, 271 F. 2d 298; United States ex rel. Hicks v. Fay, 230 F. Supp. 942; People v. Pitts, 6 N Y 2d 288). On reargument the court adheres to the original determination. Herlihy, J. P., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Aulisi, J.